DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 states, “further comprises at least additional slot” which is grammatically incorrect.  The claim should read as –further comprises at least an additional slot—or something similar.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wing with a winglet at each end as defined in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 states “at least one wing having at each end thereof a winglet” however as evident by figure 1, the aircraft has a plurality of wings and at one end of each wing (5) there is a winglet (6).  As such it is not clear how each end of the wing has a winglet and therefore that claim and the claims that defend on it are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cazals (US PgPub #2011/0024556).
For Claim 1, figures 1 and 6a-7c of Cazals ‘556 disclose comprising, at least one wing (3) having a winglet (7) forming an angle of between 0-45 degrees relative to a vertical of the respective wing, wherein the winglet has a leading edge and a slat (72) in front of the leading edge, the slat forming a surface spectated from the leading edge so as to place a slot (75) between the slat and the leading edge, the slot (75) placed along the leading edge and oriented so as to make an airflow circulate through the leading edge from an outer surface of the winglet to an inner surface of the winglet.
For Claim 4, figures 1 and 6a-7c of Cazals ‘556 disclose as best understood that the slat (72) is installed retractably in order to block the slot.
For Claim 6, figures 1 and 6a-8 of Cazals ‘556 disclose at least one fuselage (2) and one vertical stabilizer (5).
For Claim 7, figure 8 of Cazals ‘556 discloses that each winglet (7) is connected to the vertical stabilizer (5) of the fuselage (2) by means of a wing portion (3).
For Claim 8, figures 1 and 6a-7c of Cazals ‘556 disclose that each winglet is inclined towards the rear of the aircraft.
For Claim 9, figures 1 and 6a-7c of Cazals ‘556 disclose that the winglets are inclined towards the rear of the aircraft at an angle of between 45-65 relative to the vertical.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazals (US PgPub #2011/0024556) as applied to claim 1 above, and further in view of Bray (US PgPub #2004/0155157).  While Cazals ‘556 discloses a slot, it is silent about two parallel slots, however, figure 10 of Bray ‘157 teaches a single slot and then in a different embodiment in figure 11 teaches three parallel slots.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Cazals ‘556 to have a plurality of parallel slots as taught by Bray ‘157 in order to have better control of the air flow around the winglet.

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. The Applicant argues that Cazals ‘556 does not disclose the slat in front of the leading edge of the winglet with the slot in between, however the Examiner holds that Cazals ‘556 discloses that there is a leading edge of the wing with a slat in front of it and a slot in between the two.  Additionally, the Applicant argues that neither Cazals or Bray teach a solution involving a stabilizing a vertical force, however, the Applicant has not defined that.  It is clear that Cazals ‘556 discloses the claimed structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/27/2021